Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filled Feburary 24, 2022 has been entered. Claims 1, 8, 10-11, and 17-31 remain pending.  Claim 1, 8, 17, 19-21, and 28 have been amended. Claims 2-7, 9, and 12-16 have been canceled by the applicant.  

Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not fully persuasive. 
	With regards to point III, the 112(a) rejection from the non-final office action the rejection has NOT been overcome as the claim refers to the blank and the page applicant points for support refers to the further blank or permeable material NOT the blank or impermeable material which is referred to in the claim. 
With regards to point IV, applicant’s argument extensively amended claimed; however Okawa still teaches urine bag that receives the penis and collects the urine. While the fold is pictured horizontal axis” instead of a vertical axis (applicant’s F2, see Fig 7). Okawa discloses the fold maybe alternative made along the vertical axis in [0048]. Additionally Applicant’s specification allows for two different axis of folding ie (horizontal F1 and vertical F2) as seen in Applicant’s figures 6 and 7 respectively) this 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “averted connecting edge” is not found in the originally filed documents. If the term refers to the open edge of the bag then it is supported otherwise the Examiner is not sure what applicant means by an “averted connecting edge” see 112(b) rejection for further details.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to the blank to be formed from “an stretchable non-woven fabric”. While applicant notes on page 5 “the further blank is made is preferably a material permeable to liquids, for example a nonwoven, preferably a polypropylene/polyethylene nonwoven that is stretchable”, the blank and the further blank do not appear to be formed by the same materials as one is permeable and other is impermeable.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “averted” in claim 1 is used by the claim to mean “opening edge,” while the accepted meaning is “to turn away (one’s eyes) or prevent or ward off.” The term is indefinite because the specification does not clearly redefine the term. Claims 8, 10-11, and 17-31 are also rejected as they depend from claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “an absorbent insert”, and then claim 19 recites “a single absorbent insert” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Essentially claim 19 requires a single absorbent insert though claim 1 already requires at least one absorbent insert making it impossible to have “a single absorbent insert” if the device already contains one as there would now be two absorbent inserts.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 10, and 17-30 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Okawa et al. US2012/0046633A1 (hereafter referred to as Okawa).

Regarding claim 1, Okawa discloses a sanitary bag or pouch (20, Fig.1) for receiving at least one part of the body, for males, and absorbing fluid ([0020]). The sanitary bag is composed of: a square/ rectangle/ quadrilateral blank (see figure 3 for rectangular/ 4-sided shape) that is folded along a fold line and have the same length from the fold line to their edge (Figure 3 shows an embodiment for the fold line along the horizontal axis while [0048] discloses that fold line maybe along the vertical axis and Figure 2 shows equal length). The blank has an outer impermeable layer (23, Figure 2 and [0024] which discloses the outer layer of the bag is liquid impermeable. The bag has an absorbent insert (an absorbent insert- 22, figure 2) arranged on the inside of the bag part ([0023] and figure 2). The bag has a further blank (or inner layer/ top sheet 21, figure 2) made from a permeable material and arranged on the inside over the absorbent material ([0023] and [0028]).
The blank and further blank are folded along a fold line and the edges are superposed after folding the blank in a watertight manner ([0022] lines 12-13 discloses the side are bonded to each other and [0030] discloses bonding the sheets to allow for watertight seal (since the urine is retained) and [0048] teaches the edges that form the opening maybe horizontal or vertical orientation depending on the fold line, figure 2 also shows two portions having the same length).  The averted connecting edge is space apart form an opening edge and the opening is formed by the opening edge and by an unclosed edge portion adjoining the opening edge ([0048] teaches the edges that form the opening maybe horizontal or vertical orientation depending on the fold line and opposite the fold line, it is understood that the averted edge is one edge of the folded bag and the opening edge is opposite it and together they form an opening).

Regarding claims 10, 29, and 30 Okawa the absorbent insert is made of un-oriented fibers, in particular of nonwovens from polymers and/or pulp and pulp-related materials ([0027] lines 9-14).

Regarding claim 17, Okawa discloses the material permeable to liquids is a stretchable nonwoven fabric (applicant’s specification defined this material to be a “a polypropylene/polyethylene nonwoven that is stretchable” Okawa notes the same material in [0026]).

Regarding claim 18, Okawa discloses that the bag is an incontinence product, wherein the bag is able to be placed over the penis ([0020]).

Regarding claim 19, Okawa discloses wherein a single absorbent insert extends over both of the two portions (while figures 2 and 3 show atleast two absorbent sheets and figures 5 and 6 show 3 and 4 respectively, however [0047] allows for a single absorbent sheet  and [0048] discloses all the layers maybe folded to form the device instead of the absorbent material being absent in the fold area) and an insert edge is offset inward with respect to the connecting 3Serial No.: 14/432,348Art Unit: 3761 edges and the opening edge of the blank (figures 2 and 3 show the absorbent pad is offset from the opening).

Regarding claim 20, Okawa, discloses wherein the blank (2) and the further blank are connected to each other exclusively in edge areas, ([0025] discloses the two layers are bonded).

Regarding claim 21, Okawa, discloses absorbent insert (3) is made of a web material comprising at least one of oriented and unoriented fibers (applicant further defines this material as “Materials that are very suitable are those composed of oriented and/or unoriented fibers, in particular nonwovens of pulp and pulp-related materials, and also synthetic absorbent materials. The absorbent insert is preferably a nonwoven of cellulose fibers, such as an airlaid.” In [0027] Okawa discloses the use of nonwoven pulp and plup-related materials thereby for filling the claim as it is the same material as applicant even if the fiber’s orientation is not specifically mentioned).

Regarding claim 22, Okawa discloses the blank (or bag part) is made from a perforated films ([0028] discloses a fluid impervious film that is breathable thereby allowing for vapor permeability, applicant’s specification makes it clear the blank need to be fluid impervious per page 4).

Regarding claim 23, Okawa discloses the blank (or bag part) is made from a breathable SMS films ([0028]).

Regarding claim 24, Okawa discloses the blank (or bag part) is made from a nonwovens of natural or synthetic fibers ([0028]).

Regarding claim 25, Okawa discloses the blank (or bag part) is made from laminates of nonwovens ([0028]).

Regarding claim 26, Okawa discloses the blank (or bag part) is made from breathable films ([0028]).

Regarding claim 27, Okawa discloses the blank (or bag part) is made from a BTBS films (which are defined by the applicant as “breathable film textile backsheet”, applicant provides no further definitions; therefore, the Examiner understands the term backsheet  to commonly mean anything used on the outer surface of an absorbent article and a textile to be synonymous with fabric and Okawa discloses breathable fabrics laminated to films  that are used as a backsheet thereby fulfilling the definition,  [0026] and [0028]). 

Regarding claim 28, Okawa discloses the blank (2) comprises a stretchable nonwoven fabric (polyester is known to be an elastic fabric and Okawa state it is polyester nonwoven fabric in [0028]).

Regarding claim 31, Okawa discloses the absorbent insert comprises a bed of cellulose fibers. ([0027]). Okawa fails to disclose the fibers are airlaid to form the bed. The process of how the fibers are made in to bed using an airlaid method is not given patentable weight when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process, see See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okawa et al. US2012/0046633A1 (hereafter referred to as Okawa).
Regarding claim 8, Okawa discloses a sanitary bag wherein the blank and the further blank are almost the same size ([0025] which discloses the topsheet 21 and backsheet or outer most layer 23 ([0024]) are almost the same size).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the sheets the same size to reduce the need for another cutting form or template when producing the product. Additionally, applicant fails to provide criticality for the two blanks being the same size and only states it is preferable on page 5 of the specification. The two blanks having a slightly different size does not appear to affect the ability of the bag to collect and retain urine. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okawa et al. US2012/0046633A1 (hereafter referred to as Okawa) in view of Young et al US 5217445 (hereafter referred to as Young).
Regarding claim 11, Okawa discloses the absorbent insert is made of cellulose fibers ([0027] lines 9-14). Okawa fails to disclose the fibers are in a web form.
Young teaches an absorbent article thereby being in the same field of endeavor as Okawa as they are both used to collect urine. Young teaches an absorbent core may contain cellulose fiber in a web (Col. 23 lines 51-63) instead of the fibers being wrapped by a material which may not be a web as Okawa discloses.
It would have been obvious to one or ordinary skill in the art have used the web as taught by Young in lieu of the generic wrapping material taught by Okawa since Young notes and improvement in capacity by providing greater structure (Col 4 line 16-41) which a web would provide.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIELLA E BURNETTE/Examiner, Art Unit 3781
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781